


WAIVER AND AMENDMENT NO. 4 TO CREDIT AGREEMENT




THIS WAIVER AND AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Waiver and Amendment
No. 4”) is made as of February 26, 2016 (the “Effective Date”) by and among
INTREPID POTASH, INC. (the “Borrower”), each of the Lenders party hereto and
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
"Administrative Agent"), under that certain Credit Agreement, dated as of August
3, 2011 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among the Borrower, the Lenders party thereto, and
the Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.


WHEREAS, Section 6.1(a) of the Credit Agreement requires the Borrower to deliver
to the Administrative Agent audited annual financial statements without any
going concern modifier;
WHEREAS, the Borrower has informed the Administrative Agent that it will not be
able to deliver such financials for fiscal year 2015 without certain
modifications to the Credit Agreement;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders waive the requirement to deliver such 2015 annual financials
without any going concern modifier until March 31, 2016 in order to provide
approximately 30 days to discuss such Credit Agreement modifications;
WHEREAS, the Borrower wishes to reduce the Aggregate Commitment to $150,000,000;
and
WHEREAS, the Administrative Agent and the Required Lenders are willing to
provide such waiver on the terms and conditions set forth below, and the
Borrower, the Administrative Agent and the Required Lenders are willing to amend
the Credit Agreement on the terms and conditions set forth below;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Required Lenders and the Administrative Agent hereby agree as follows.
ARTICLE I     – WAIVER AND AMENDMENT.
1.1    Waiver. Effective as of the Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article III below, the
Administrative Agent and the Required Lenders agree to waive, until March 31,
2016, the requirement that the Borrower deliver audited annual financial
statements for fiscal year 2015 without any going concern modifier and agree
that the failure to deliver audited annual financial statements for fiscal year
2015 without a going concern modifier (or the existence of audited annual
financial statements for fiscal year 2015 with a going concern modifier) shall
not constitute a Default or Event of Default until March 31, 2016. An immediate
Event of Default shall occur under the Credit Agreement if such financials are
not delivered by such date. The foregoing waiver does not and shall not apply to
any other Default or Event of Default that may currently be outstanding, and
shall not apply to any future Default or Event of Default. The Borrower, on its
behalf and on behalf of its Subsidiaries and Affiliates, agrees that the
foregoing waiver does not constitute or represent any agreement or commitment by
the Administrative Agent or any Lender to provide any other modifications to the
Credit Agreement or any other Loan Document.
1.2    Amendment. Effective as of the Effective Date but subject to the
satisfaction of the conditions precedent set forth in Article III below, the
Borrower, the Administrative Agent and the Required Lenders agree that the
Aggregate Commitment is hereby permanently reduced from $250,000,000 to
$150,000,000. All provisions of the Credit Agreement and the other Loan
Documents are hereby amended to give effect to such reduction, notwithstanding
any notice requirements in respect thereof. Each Lender’s Commitment shall be
reduced ratably as a result of such permanent reduction in the Aggregate
Commitment.
ARTICLE II    - REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants as follows:
2.1    This Waiver and Amendment No. 4 and the Credit Agreement, as modified
hereby, constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally.
2.2    As of the date hereof and after giving effect to the terms of this Waiver
and Amendment No. 4, (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the representations and warranties of the Borrower set
forth in the Credit Agreement, as amended hereby, are (x) with respect to any
representations or warranties that contain a materiality qualifier, true and
correct in all respects as of the date hereof and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of the date hereof, except in each case
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct on and as of such earlier date.
ARTICLE III    - CONDITIONS PRECEDENT
This Waiver and Amendment No. 4 shall become effective on the Effective Date,
provided, however, that the effectiveness of this Waiver and Amendment No. 4 is
subject to:


1.
The Administrative Agent’s receipt of counterparts of (i) this Waiver and
Amendment No. 4 duly executed by the Borrower, the Administrative Agent and the
Required Lenders and (ii) a Consent and Reaffirmation in the form of Annex A
hereto duly executed by each Guarantor.



2.
The Administrative Agent shall have received from the Borrower a non-refundable
work fee of $5,000 for each Lender that delivers its executed signature page
hereto to the Administrative Agent by the day and time designated for such
delivery by the Administrative Agent (with the Administrative Agent determining
in its sole discretion whether any such delivery was made on a timely basis).

3.
Payment of all fees and expenses then due and payable by the Borrower pursuant
to Section 4.1 below.

ARTICLE IV    - GENERAL
4.1    Expenses. The Borrower agrees to reimburse the Administrative Agent upon
demand for all reasonable and documented third party out-of-pocket expenses paid
or incurred by the Administrative Agent, including, without limitation,
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent, in connection with preparation, negotiation and execution
of this Waiver and Amendment No. 4 and any other document required to be
furnished herewith.
4.2    Counterparts. This Waiver and Amendment No. 4 may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Waiver and Amendment No. 4 by telecopy or other
electronic imaging methods shall be effective as delivery of a manually executed
counterpart of this Waiver and Amendment No. 4.
4.3    Severability. Any provision in this Waiver and Amendment No. 4 that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Waiver and Amendment No. 4 are declared to be
severable.
4.4    Governing Law. This Waiver and Amendment No. 4 shall be construed in
accordance with the internal laws (without regard to the conflict of law
provisions) of the State of Colorado, but giving effect to federal laws
applicable to national banks.
4.5    Successors; Enforceability. The terms and provisions of this Waiver and
Amendment No. 4 shall be binding upon the Borrower, the Administrative Agent and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Administrative Agent and the Lenders and the
successors and assigns of the Administrative Agent and the Lenders.
4.6    Reference to and Effect on the Credit Agreement.
a.    Upon the effectiveness of this Waiver and Amendment No. 4, on and after
the date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement, as amended and modified hereby.
b.    Subject to the waiver and amendment provided hereby, the Credit Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith (including, without limitation, all of the Loan Documents)
shall remain in full force and effect and are hereby ratified and confirmed.
c.    Except as specifically set forth herein, the execution, delivery and
effectiveness of this Waiver and Amendment No. 4 shall not operate as a waiver
of any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
4.7    Headings. Section headings in this Waiver and Amendment No. 4 are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Waiver and Amendment No. 4
4.8    Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Waiver and Amendment No. 4, the Borrower, on
behalf of itself and each of its Subsidiaries Affiliates, and all of the
successors and assigns of each of the foregoing (collectively, the “Releasors”),
hereby completely, voluntarily, knowingly, and unconditionally releases and
forever discharges the Administrative Agent, each of the Lenders, each of their
advisors, professionals and employees, each affiliate of the foregoing and all
of their respective successors and assigns (collectively, the “Releasees”), from
any and all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising in law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurred on or prior to the date hereof, in any way concerning, relating
to, or arising from (i) any of the Releasors, (ii) the Obligations, (iii) the
Credit Agreement or any of the other Loan Documents, (iv) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrower, and (v) the negotiation, documentation and execution of this
Waiver and Amendment No. 4 and any documents relating hereto. The Borrower, on
behalf of each of the Releasors, hereby acknowledges that they collectively have
been advised by legal counsel of the meaning and consequences of this release.
(signature pages follow)


IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment No.
4 to be executed by their respective officers thereunto duly authorized as of
the date first written above.


 
 
 
INTREPID POTASH, INC.
 









 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender, as LC Issuer and as Administrative Agent
 




 
 





 
 
WELLS FARGO BANK, N.A., as a Lender
 




By: Peter Clark
Name: Peter Clark
Title: Senior Vice President
 
 
 
 
 
 
 



 
 
BANK OF MONTREAL, as a Lender




By: Jennifer Wendrow
Name: Jennifer Wendrow
Title: Managing Director
 
 
 
 
 
 
 



 
 
BANK OF AMERICA, N.A., as a Lender
 




By: Daniel J. Ricke
Name: Daniel J. Ricke
Title: Vice President
 
 
 
 
 



 
 
AGFIRST FARM CREDIT BANK, as a Lender
 




By: John Burnside Jr.
Name: John Burnside Jr.
Title: Vice President
 
 
 
 
 



 
 
UNITED FCS PCA
D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender
 




By: Lisa Caswell
Name: Lisa Caswell
Title: Vice President
 
 
 
 
 
 
 







 
 
BANK OF THE WEST, as a Lender
 




By: Stanley J. Adelstein
Name: Stanley J. Adelstein
Title: Vice President
 
 
 
 
 



 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 




By: Laura Woodward
Name: Laura Woodward
Title: Vice President
 
 
 
 
 
 
 



Annex A


FORM OF CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver and Amendment No. 4 to Credit Agreement (the “Waiver and Amendment No.
4”) dated as of February 26, 2016 by and among INTREPID POTASH, INC. (the
“Borrower”), each of the Lenders party to the Credit Agreement (defined below)
and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the "Administrative Agent"), under that certain Credit Agreement, dated as of
August 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among the Borrower, the Lenders party
thereto, and the Administrative Agent. Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement. Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Waiver and Amendment No. 4 and reaffirms the terms and conditions of the
Guaranty and any other Loan Document executed by it and acknowledges and agrees
that such Guaranty and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. Each of the undersigned
also agrees to join in and be bound by all of the terms and provisions of the
release contained in Section 4.8 of Waive and Amendment No. 4. All references to
the Credit Agreement contained in the above referenced documents shall be a
reference to the Credit Agreement as so modified by the Waiver and Amendment No.
4 and as the same may from time to time hereafter be amended, modified or
restated.
Dated: February 26, 2016




(signature page follows)


IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date first above written.


INTREPID POTASH – MOAB, LLC
By: INTREPID POTASH, INC., its Manager


By: /s/ Brian D. Frantz
Name: Brian D. Frantz
Title: Senior Vice President and
Chief Accounting Officer




INTREPID POTASH – WENDOVER, LLC


By: INTREPID POTASH, INC., its Manager




By: /s/ Brian D. Frantz
Name: Brian D. Frantz
Title: Senior Vice President and
Chief Accounting Officer




INTREPID POTASH – NEW MEXICO, LLC


By: INTREPID POTASH, INC., its Manager




By: /s/ Brian D. Frantz
Name: Brian D. Frantz
Title: Senior Vice President and
Chief Accounting Officer






